DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (8,951,070).
Regarding claim 1, Goodwin, figures 2, 7-8 and 9B show an elongated electrical connector for mating with a mating connector along a mating direction, the connector comprising: 
a circuit board (10, figure 2) comprising:
a plurality of first contact pads (102, figure 2) integrally formed in a first region (101a) on a top surface and near a front edge of the circuit board;
a plurality of second contact pads (102) integrally formed in a second region (101b) on the top surface and near the front edge of the circuit board, the first and second regions defining a third region therebetween (no labeled, figure 2) on the top surface having no contact pads therein;

a second opening (other 105 of other side) at the front edge of the circuit board on an opposite side of the second region; and
 	a connector frame (1, figure 2) attached to the circuit board and comprising:
an elongated base (11, figure 8) extending along a longitudinal direction x perpendicular to the mating direction and disposed on the top surface of the circuit board behind the first and second regions; 
first and second endwalls (111, figure 2) extending forwardly along the mating direction from respective opposite first and second longitudinal ends of the base, the first and second endwalls at least partially disposed in the respective first and second openings (figure 8); and
spaced apart first and second middle walls (115, figure 8) extending forwardly along the mating direction from the base between the first and second endwalls, at least one of the first and second middle walls disposed in the third region, 
wherein when the connector mates with a mating connector, the first and second regions of the circuit board are inserted in the mating connector and each contact pad in the pluralities of first and second contact pads makes contact with a corresponding contact of the mating connector (figure 7);

	Regarding claim 4, figure 8 shows each of the first and second middle walls is disposed in the third region of the circuit board.
Regarding claim 5, figure 8 shows each of the first and second middle walls is disposed in the third region of the circuit board, and the third region is disposed between the first and second middle walls.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (8,951,070) in view of Lin (5,329,158).
Regarding claims 2 and 3, Goodwin discloses the claimed invention as described above except for the pluralities of first and second contact pads are integrally formed by a photolithography process or integrally formed by a printing process.
.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (8,951,070, figure 2) in view of Goodwin (8,951,070, figures 15 and 18)
Regarding claim 6, Goodwin, figure 2 discloses the claimed invention as described above except for the circuit board comprises a plurality of third contact pads integrally formed in a fourth region on the top surface and near the front edge of the circuit board, the second region disposed between the third and fourth regions, the fourth and second regions defining a fifth region therebetween on the top surface having no contact pads therein, the second middle wall is disposed in the fifth region of the circuit board.
Goodwin, figure 15 shows the circuit board comprises a plurality of third contact pads (502) integrally formed in a fourth region on the top surface and near the front edge of the circuit board, the second region disposed between the third and fourth regions, the fourth and second regions defining a fifth region therebetween on the top surface having no contact pads therein, and the second middle wall (515a, figure 18) is disposed in the fifth region of the circuit board.


Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/12/21.